345 F.2d 748
120 U.S.App.D.C. 259
KOHLER COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.Local 833, UAW-AFL-CIO, International Union, UnitedAutomobile, Aircraft& Agricultural ImplementWorkers of America, Intervenor.
No. 18961.
United States Court of Appeals District of Columbia Circuit.
Argued April 6, 1965.Decided April 20, 1965.

Mr. Lyman C. Conger, Kohler, Wis., with whom Messrs. Edward J. Hammer, Kohler, Wis., and E. Riley Casey, Washington, D.C., were on the brief, for petitioner.
Mrs. Nancy M. Sherman, Atty., N.L.R.B., with whom Messrs. Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Paul J. Spielberg, Atty., N.L.R.B., were on the brief, for respondent.
Mr. Joseph L. Rauh, Jr., Washington, D.C., with whom Messrs. John Silard and Stephen, I. Schlossberg, Washington, D.C., were on the brief, for intervenor.
Before BAZELON, Chief Judge, and EDGERTON and WILBUR K. MILLER, Senior Circuit Judges.
PER CURIAM.


1
In a former appeal1 we enforced in large part a previous Board order, but remanded the case to the Board for further consideration of two questions: whether the strike was an unfair labor practice strike from its inception, and whether any of the 77 strikers denied reinstatement by the Board should be reinstated in light of the principles enunciated in National Labor Relations Board v. Thayer Co., 213 F.2d 748 (1st Cir.), cert. denied, 348 U.S. 883, 75 S.Ct. 123, 99 L.Ed. 694 (1954).  On remand the Board determined that the strike was an unfair labor practice from its inception, and that 57 of the 74 surviving strikers who had been denied reinstatement should be reinstated.  Th Kohler Company petitions for review.


2
The Board properly applied the principles announced in our initial decision, and its determinations are supported by substantial evidence on the record viewed as a whole, Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).  The petition for review will be denied, and the Board's supplementary order enforced in full.


3
So ordered.


4
WILBUR K. MILLER, Senior Circuit Judge, dissents.



1
 112 U.S.App.D.C. 107, 300 F.2d 699, cert. denied 370 U.S. 911, 82 S.Ct. 1258, 8 L.Ed.2d 405 (1962)